Reed, C. J.
1. balance: tion. I. The parties agree that a new arrangement with reference to the occupation and carrying on the farm was entered into in April, 1879, but thev disagree as to tlie terms of -¿pe agreement. Plaintiff testified that the contract was entered into with defendant George L. Cruikshank, and that by its terms he transferred to Cruikshank an undivided one-half interest in the 'stock and personal property on the farm in consideration of the undertaking of the latter to assist him in paying certain indebtedness he was then owing, and that the farm was to be carried on by the parties jointly, the proceeds to be devoted to the payment of the taxes on the place, and the expense of carrying it on, and the remaider to be equally divided between them. He also testified that some months after the contract was entered into he promised that if defendants would remain on the farm during his lifetime and that of his wife, and would care for them in case they should come to require care and attention in their old age, he would give defendant Esther as her share of his estate an undivided one-half of the farm, while defendant George L. testified that the agreement entered into in April was substantially as alleged in the answer, and- that the arrangement with reference to the personal property and the payment of the debts was subsequently entered into. On this question of fact we think the preponderance of the evidence is with the defendants. If the case depended on the direct testimony of the two witnesses, who alone have personal knowledge of the transaction, it could hardly b& said that either claim was established; for, while they appear to be equally candid and credible, there is a direct and positive conflict in their testimony. We think, however, that defendant is corroborated by the action and conduct of the parties subsequent to the making of the contract. There never has been any division of the proceeds of the farm, or any accounting *113between the parties with reference to it. Defendant has carried on the farm, employed and paid the help, disposed of the produce, and applied the proceeds in payment of the expenses and for the support of his family, giving to plaintiff, from time to time, such amounts as he required for his o.wn use. He has also devoted to the same use means of his own not derived from the farm, amounting in the aggregate to a considerable sum. He has also expended nearly one thousand dollars in permanent improvements on the farm, the amount being derived from the sale of the produce and stock from the place. No account of the receipts and expenditures has ever been kept by either of the parties; nor did plaintiff at any time make any objection to the manner in which the business was being conducted, or any demand for a different application of the proceeds. These facts are strongly corroborative of defendants’ claim. They are also quite inconsistent with that asserted by plaintiff, and, when considered in connection with the direct testimony, they lead us to the conclusion that the contract was as claimed by defendants.
2. reai,estate: ea'ned? equitable aú. II. It does not follow from our finding of fact, however, that defendants are entitled to the affirmative reliei demanded in their answer. The contract was executory in all of its provisions. Defendants were to render the services contracted for during the lifetime of plaintiff and his wife. As part compensation for the services, defendant Esther F. was to receive an undivided one-half of their farm. She did not become the equitable owner of that interest upon the making of the contract, but will be entitled to receive that interest only when she and her husband shall have performed their undertakings under it. The only present right of defendants in the farm under the contract is the right to occupy and cultivate it according to the terms of the agreement. But the ownership of the property has not yet accrued to them.
*1143. oontraot pamits’ror dlsaiiii-maiioe: equity. *113III. It was contended that the agreement, from its nature, being for personal services-and care, is necessarily *114determinable at tlie election of either of the parties, and that upon its determination the remedy of the one aggrieved is in an action for damages. It is probably true that while the contract remained executory a court of equity would not decree specific performance., A court could not enforce an undertaking to render personal service or care to another. Nor could it compel the other party to such a contract to receive the attention or service of another against his will. For a breach of an undertaking of that kind the parties would be left to their remedy at law. But the contract was valid. It had a lawful object, and was certain and definite in its terms; and, when fully performed, a court of equity would enforce the rights of the parties under it. Franklin v. Tuckerman, 68 Iowa, 572. There is no question in the case as to a breach or termination of the contract. Plaintiff’s contention is that no such contract ever was entered into ; not that there has been a breach by defendants, or that he has terminated it. Upon that state of facts it is clear that a court of equity will not grant him the relief demanded. We do not determine whether he has the right to terminate the contract-or not; but, if that right should be conceded to him, he could exercise it only upon payment or by offering to pay the damages which defendants would sustain in consequence of such termination. But he has neither paid nor offered to compensate defendants for the services they have rendered under the contract, nor does he allege that the compensation which they have received in the enjoyment of the property is adequate compensation to them. The contract, therefore, remains in full force, and the courts cannot award the measure of relief which would be due him only in case of its termination, which is the measure of relief demanded. The judgment will therefore be reversed, and judgment will be entered in this or the district court, as the parties may elect, dismissing the petition.
Reversed,